DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (cls 1-16), Species I (Fig. 1A) in the reply filed on 1/6/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden on the Examiner. This is not found persuasive because Applicant has failed to address the differences noted between the Groups and Species as outlined in the Restriction Requirement. As such, the Examiner maintains the restriction on the basis previously outlined.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 5,867,995) in view of Haikawa (US 2015/0068238) and Hiroaki (WO2020208805A1).

Regarding claim 1, Lewis teaches a system (see Title) comprising: 
a case controller (52a, Fig. 3, col. 5, lines 1-5) for a refrigeration case (34a, Fig. 3, col. 5, lines 1-5) of a refrigeration system (30, Fig. 3), 
the case controller being configured to: 
determine an evaporator saturated suction temperature (SST) of an evaporator of the refrigeration case (see col. 6, lines 10-15 which note the controller adjusting the SST which entails a determination of the SST); 
control an evaporator pressure regulator of the refrigeration system (see col. 4, lines 32-40);
receive an air temperature value (col. 5, lines 40-45).
Lewis does not specifically teach:
receiving air temperature via an air temperature sensor; 

determine whether the air temperature value is within a predetermined range of an air temperature setpoint; and 
adjust the SST setpoint in response to the air temperature value being outside of the predetermined range of the air temperature setpoint.  
Haikawa teaches an air conditioner (Haikawa, Title) which features a control of a expansion valve (Haikawa, Abstract) wherein when a target evaporation temperature falls out of a target evaporation temperature, the expansion valve is opened slightly (Haikawa, paragraph [0059], Fig. 6), wherein the air temperature is detected via a temperature sensor (Haikawa, Description, pg. 4, paragraph 6). Thus, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lewis with control of the pressure regulator based on a comparison of the evaporator SST with an evaporator saturated suction temperature (SST) setpoint, as taught by Haikawa, in order to alleviate system stresses. 
Lewis as modified does not teach:
determine whether the air temperature value is within a predetermined range of an air temperature setpoint; and 
adjust the SST setpoint in response to the air temperature value being outside of the predetermined range of the air temperature setpoint.  
Hiroaki teaches an air conditioning device (Hiroaki, Title) which teaches determining the outside air temperature being low (see Hiroaki, Description, pg. 2, paragraph 2, “low” i.e. outside of a desired range) and when the determination is complete, lowering the target evaporation temperature (Hiroaki, Description, pg. 2, paragraph 2). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Lewis as modified with the teaching of adjusting the SST setpoint in response to an air temperature value being outside of a range, as taught by Hiroaki, in order to effectively control unwanted temperature swings in the system. 

Regarding claim 8, Lewis as modified teaches the system of claim 1, wherein the evaporator pressure regulator is an electronic evaporator pressure regulator (Lewis, col. 2, lines 53-55).  

Regarding claim 9, see the rejection of claim 1 as the limitations are the same. 

Regarding claim 16, see the rejection of claim 8 as the limitations are the same. 

Allowable Subject Matter
Claims 2-7, 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763